    Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NATIONAL ASSOCIATION FOR THE
ADVANCEMENT OF COLORED PEOPLE,
SPRING VALLEY BRANCH; JULIO
CLERVEAUX; CHEVON DOS REIS; ERIC
GOODWIN; JOSE VITELIO GREGORIO;
DOROTHY MILLER; HILLARY MOREAU;
and WASHINGTON SANCHEZ,                    17 Civ. 8943 (CS) (JCM)

                    Plaintiffs,

          v.

EAST RAMAPO CENTRAL SCHOOL
DISTRICT and MARYELLEN ELIA, IN HER
CAPACITY AS THE COMMISSIONER OF
EDUCATION OF THE STATE OF NEW
YORK,

                    Defendants.



  PLAINTIFFS’ OBJECTION TO THE REPORT AND RECOMMENDATION OF
 MAGISTRATE JUDGE MCCARTHY DATED DECEMBER 29, 2020 CONCERNING
       PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND COSTS
        Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 2 of 24




                                                     TABLE OF CONTENTS

                                                                                                                                              Page

INTRODUCTION ...........................................................................................................................1

LEGAL STANDARD......................................................................................................................4

ARGUMENT ...................................................................................................................................4

I.        The Court Should Reject The Recommendation To Reduce Latham Attorneys’
          Fees ......................................................................................................................................4

II.       The Court Should Reject The Recommendation To Reduce The Hourly Rates Of
          Latham Associates ...............................................................................................................7

III.      The Court Should Reject The Recommendation To Reduce Latham’s Hours ..................13

IV.       Reservation Of Rights ........................................................................................................18

CONCLUSION ..............................................................................................................................19




                                                                         i
        Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 3 of 24




                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

                                                               CASES

Adams v. N.Y. State Dep’t of Educ.,
   855 F. Supp. 2d 205 (S.D.N.Y. 2012)........................................................................................4

Arbor Hill Concerned Citizens Neighborhood Ass’n v. Cty. of Albany,
   522 F.3d 182 (2d Cir. 2008)............................................................................................. passim

Clerveaux v. E. Ramapo Cent. Sch. Dist.,
   --- F.3d ----, 2021 WL 42110 (2d Cir. Jan. 6, 2021) ......................................................6, 13, 17

Green v. Torres,
   361 F.3d 96 (2d Cir. 2004).........................................................................................................6

Hervochon v. Iona College,
   2019 WL 1375359 (S.D.N.Y. Mar. 27, 2019) (Seibel, J.) .........................................................4

Millea v. Metro-N. R.R. Co.,
   658 F.3d 154 (2d Cir. 2011)...................................................................................................5, 6

Montes v. City of Yakima,
  2015 WL 11120966 (E.D. Wash. June 19, 2015) ......................................................................5

Nat’l Ass’n for the Advancement of Colored People v. E. Ramapo Cent. Sch.
   Dist.,
   776 F. App’x 44 (2d Cir. 2019) ...............................................................................................18

New York Youth Club v. Town of Harrison,
   2016 WL 3676690 (S.D.N.Y. July 6, 2016) .................................................................... passim

Ratliff v. Davis Polk & Wardwell,
   354 F.3d 165 (2d Cir. 2003).....................................................................................................17

Schlagenhauf v. Holder,
   379 U.S. 104 (1964) .................................................................................................................17

United States v. Male Juvenile,
   121 F.3d 34 (2d Cir. 1997).........................................................................................................4

Vista Outdoor, Inc. v. Reeves Family Tr.,
    2018 WL 3104631 (S.D.N.Y. May 24, 2018) ...........................................................................7




                                                                    ii
         Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 4 of 24




                                                                STATUTES

28 U.S.C.
   § 636...................................................................................................................................1, 2, 4
   § 1927.......................................................................................................................................18

52 U.S.C. § 10310(e) .......................................................................................................................1

                                                                   RULES

FED. R. CIV. P.
   72(b) .......................................................................................................................................1, 4




                                                                        iii
      Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 5 of 24




       Pursuant to 28 U.S.C. § 636 and Federal Rule of Civil Procedure 72(b), Plaintiffs

respectfully object to the portion of Magistrate Judge Judith C. McCarthy’s December 29, 2020

Report and Recommendation (“R&R”), ECF No. 671, on Plaintiffs’ Motion for Attorneys’ Fees

and Costs (the “Motion” or “Mot.”), ECF No. 604, addressing the fees that should be awarded for

the work of Plaintiffs’ counsel from Latham & Watkins.

                                        INTRODUCTION

       Almost three years since the initiation of this lawsuit, this Court ruled that the at-large

system of electing the Board of Education (the “Board”) of the East Ramapo Central School

District (the “District”) violated Section 2 of the Voting Rights Act (“VRA”), ECF No. 568

(“Decision”) ¶ 87, a ruling that recently was upheld in its entirety by the Second Circuit Court of

Appeals. This Court also held that Plaintiffs are entitled to attorneys’ fees and costs, including

expert fees, pursuant to 52 U.S.C. § 10310(e). Decision ¶ 89. At the Court’s behest, Plaintiffs

submitted the Motion, seeking a total of $9,189,716.47 in attorneys’ fees, expenses, and costs,

including expert fees. Mot. at 2, 12-13.1

       In the Motion, Plaintiffs explained that the fees and costs sought were reasonable in light

of the District’s scorched-earth and win-at-all-costs litigation tactics, which included several of its

Board members lying at trial, and the extensive effort necessary to address them. Mot. at 2-12.

Plaintiffs’ counsel, Latham, submitted a petition for substantially less than the cost of the total

work it performed—it sought to recover fees only for attorneys who appeared at trial (foregoing




1
   Plaintiffs sought (i) $7,544,015.00 in attorneys’ fees for Latham & Watkins (“Latham”),
(ii) $952,978.00 in attorneys’ fees for the New York Civil Liberties Union Foundation
(“NYCLU”), (iii) $192,463.92 in expert fees, and (iv) $490,259.55 in costs. See Mot. at 12, 23-
25. Plaintiffs do not object to Magistrate Judge McCarthy’s recommendation regarding NYCLU’s
attorneys’ fees, experts fees, and costs, for which Magistrate Judge McCarthy recommended
$924,826.04, $192,463.92, and $426,398.03 respectively. See R&R at 21-22, 24.
                                                  1
      Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 6 of 24




reimbursement for over 9,000 hours or more than $6.8 million) and reduced its customary hourly

rates to reflect the partner and associate rates charged by the District’s counsel in this case

(foregoing reimbursement for an additional $6.7 million). Id. at 12. The total attorneys’ fees

sought ($8.5 million) fell within the range of $7.2 and $8.9 million that the District paid its counsel

in a losing effort.2 ECF No. 649 at 1, 2. Moreover, Latham intends to donate any fees to non-

profit organizations that support children attending public school in the District. Mot. at 2.

       While awarding $3,714,834.38 in attorneys’ fees, Magistrate Judge McCarthy

recommended that the Court decline to award the full requested fee amount in two material

respects: (i) by reducing the hourly rates of Latham associates who had performed substantive

roles at trial to rates less than half of the rates of the Morgan Lewis attorneys that they went up

against in court, and (ii) reducing the hours that those attorneys spent on winning this case (made

more difficult due to the conduct of the District and its lawyers). See R&R at 9-12, 14-20. The

combined impact of these reductions would result in Plaintiffs being reimbursed for only about

half of what the District spent to litigate this case unsuccessfully. Upon a de novo review of the

R&R, this Court should reject these recommendations for three reasons. 28 U.S.C. § 636(b)(1).

       First, the R&R effectively ignores unambiguous evidence of what a “reasonable, paying

client would be willing to pay” to prosecute this matter.           Arbor Hill Concerned Citizens

Neighborhood Ass’n v. Cty. of Albany, 522 F.3d 182, 184 (2d Cir. 2008). The District paid its

counsel between $7.2 and $8.9 million to lose this lawsuit. It logically follows that a “reasonable,

paying client would be willing to pay” at least an amount within that range to win this lawsuit.



2
  As explained in Plaintiffs’ Reply in support of the Motion, the District refused Plaintiffs’ request
to disclose the total amount of fees and costs the District paid to litigate this case. ECF No. 649 at
3 n.1; ECF No. 650-5 at 4. As a result, Plaintiffs were forced to calculate a range based on
(inappropriately redacted) invoices they obtained from the District via a New York Freedom of
Information Law request. ECF No. 649 at 3 n.1; see ECF Nos. 650-1, 650-2, 650-3, 650-4.
                                                  2
      Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 7 of 24




       Second, in recommending a drastic reduction to the hourly rate of Latham associates, the

R&R incorrectly relied exclusively on the civil rights experience of Latham associates, which is

but one aspect of one the Johnson factors that the Second Circuit has instructed district courts to

consider when determining the “reasonable hourly rate.” Id. at 186 n.3. While that circumstance

admittedly bears some pertinence to the inquiry, a careful consideration of the totality of the

Johnson factors, such as the litigation skill and ability of Latham associates (as exemplified at

trial) and the results obtained, mandates a higher hourly rate. See New York Youth Club v. Town

of Harrison, 2016 WL 3676690, at *2 (S.D.N.Y. July 6, 2016) (Seibel, J.) (“The most critical

factor in a district court’s determination of what constitutes reasonable attorneys’ fees . . . is the

degree of success obtained by the plaintiff”) (quotation marks and citations omitted).

       Third, the R&R inappropriately recommended a drastic reduction of the hours expended

by Latham attorneys. R&R at 20-21. The R&R did not sufficiently consider Latham’s voluntary

reduction of its hours by over 9,000 hours (34% of the time spent litigating this case) which

sufficiently addressed any purported concerns of overstaffing or duplication. Moreover, the

R&R’s recommendation is based upon the incorrect findings that (i) Latham’s devotion of

resources to some of the most important depositions of this case was excessive and (ii) Latham’s

discovery motions, which were made necessary by the District’s vexatious tactics, were

“unreasonable.” Id. at 18-19.

       Although Plaintiffs’ objections clearly demonstrate that this Court should reject the R&R’s

recommended reductions and award Plaintiffs the total fees sought, Plaintiffs object solely to the

extent the R&R’s recommended Plaintiffs’ attorneys’ fees and costs would result in an award

lower than the attorneys’ fees paid by the District for its counsel to unsuccessfully defend this

action. Accordingly, this Court should respectfully reject the R&R’s recommendations to further



                                                  3
      Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 8 of 24




reduce Latham’s rates and hours to the extent such recommendations lower Latham’s fees below

$5,656,312.3

                                       LEGAL STANDARD

       In reviewing a report and recommendation from a magistrate judge, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). “The district court ‘may adopt those portions of the

report to which no “specific, written objection” is made, as long as the factual and legal bases

supporting the findings and conclusions set forth in those sections are not clearly erroneous or

contrary to law.’” Hervochon v. Iona College, 2019 WL 1375359, at *1 (S.D.N.Y. Mar. 27, 2019)

(Seibel, J.) (citing Adams v. N.Y. State Dep’t of Educ., 855 F. Supp. 2d 205, 206 (S.D.N.Y. 2012)

(quoting FED. R. CIV. P. 72(b))). When specific objections are made, however, the district “court

must review de novo any portion of the report to which a specific objection is made.” Id. (citing

28 U.S.C. § 636(b)(1)); see also United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997).

                                           ARGUMENT4

I.     THE COURT SHOULD REJECT THE RECOMMENDATION TO REDUCE
       LATHAM ATTORNEYS’ FEES

       Plaintiffs respectfully object to the R&R’s reduction of Latham’s attorneys’ fees to

$2,790,008.34 and respectfully request that this Court award Plaintiffs at least $5,656,312 in

attorneys’ fees for Latham attorneys, an amount that would lead to a total award commensurate

with the low end of what the District paid to litigate this case. R&R at 21; Mot. at 12; ECF No.


3
  The R&R recommended that this Court award Plaintiffs $1,543,687.99 for NYCLU’s attorneys’
fees, expert fees, and costs. R&R at 21-22, 24. Subtracting that from the lower range of the fees
paid by the District ($7.2 million) leaves $5,656,312 in attorneys’ fees for Latham attorneys.
4
  To avoid repetition, Plaintiffs omit facts discussed in the Motion and repeat only facts that pertain
to the present motion. To the extent any of the evidence discussed was not before Magistrate Judge
McCarthy, this Court is permitted to “receive further evidence.” FED. R. CIV. P. 72(b)(3).
                                                  4
      Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 9 of 24




649 at 1. The Second Circuit “and the Supreme Court have held that the lodestar—the product of

a reasonable hourly rate and the reasonable number of hours required by the case—creates a

‘presumptively reasonable fee.’” Millea v. Metro-N. R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011)

(citing Arbor Hill, 522 F.3d at 183). In calculating a “presumptively reasonable fee,” the district

court must “determine what a reasonable paying client would be willing to pay for the legal

services, in other words, the appropriate market rate for counsel over the course of the number of

hours appropriately worked.” New York Youth, 2016 WL 3676690, at *2 (quotation marks and

citation omitted) (emphasis added).

       Here, the District paid its counsel, Morgan, Lewis & Bockius LLP (“Morgan Lewis”) and

Harris Beach, PLLC, between $7.2 and $8.9 million for representation in a losing effort. See ECF

Nos. 650-1, 650-2, 650-3, 650-4. If a paying client is willing to expend between $7.2 and $8.9

million in a losing effort, it logically follows that a party would also be willing to expend at least

$5.6 million (or $7.2 million with NYCLU’s attorneys’ fees, expert fees, and costs) to win.5 Mot.

at 12 (citing ECF No. 603 (“Salomon Decl.”) ¶¶ 21-22).

       Moreover, adopting the R&R’s reasoning risks establishing a precedent that it is only

reasonable for plaintiffs to spend half of what the defendant spent on the same case. Such a

decision could harm the ability of plaintiffs with valid civil and voting rights claims to recover

fees in the future and/or attract effective legal counsel. Specifically, defendants seeking to avoid




5
  To be clear, Plaintiffs are not expressing an opinion one way or another as to whether the amount
that the District paid its attorneys is reasonable. However, for purposes of this analysis, the
District’s choice in what it paid its counsel should be taken into consideration along with the
District’s willingness to expend such an amount in mounting a scorched-earth defense (which is
in large part what necessitated the hours expended by Latham attorneys). See, e.g., Montes v. City
of Yakima, 2015 WL 11120966, at *12 (E.D. Wash. June 19, 2015) (“[Defendant] chose to litigate
this matter tenaciously … it cannot now be heard to complain that an award commensurate to the
time Plaintiffs necessarily spent in response to this vigorous defense was unreasonable.”).
                                                  5
     Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 10 of 24




repercussions could always afford more or better representation without the risk that they would

be forced to pay the same rates to plaintiffs should they lose the case. This would run afoul of the

“purpose of fee-shifting statutes,” namely “assuring that civil rights claims of modest cash value

can attract competent counsel.” Millea, 658 F.3d at 169; see also Green v. Torres, 361 F.3d 96,

100 (2d Cir. 2004) (“The general purpose of fee-shifting statutes such as § 1988(b) is to permit

plaintiffs with valid claims to attract effective legal representation and ‘thereby to encourage

private enforcement of civil rights statutes, to the benefit of the public as a whole.’”) (citation

omitted). Under the reasoning adopted by the R&R, Defendants would also be emboldened to

adopt a win-at-all-cost and vexatious litigation strategy, such as the District did here, knowing that

they would not be held financially responsible for such tactics should they lose and that most civil

rights plaintiffs do not have the resources to mitigate against scorched-earth tactics employed by

a firm with resources like Morgan Lewis. See, e.g., Mot. at 2-12 (outlining the District’s vexatious

litigation antics); Decision ¶ 86 n.62 (recognizing the District’s “disturbing win-at-all-costs

attitude”); see also Clerveaux v. E. Ramapo Cent. Sch. Dist., --- F.3d ----, 2021 WL 42110, at *20

n.15 (2d Cir. Jan. 6, 2021) (discussing District counsel’s “deeply troubling” actions, concluding

that “[s]uch deceptive posturing has no place in the legal profession”).6




6
  The District’s bad faith actions did not cease after trial. Immediately after the Decision, the
District sought to proceed with the 2020 Board elections in spite of the fact that such action would
violate the VRA, ECF No. 572, but this Court rejected the District’s attempts, ECF No. 576. Then,
the District turned to the Second Circuit with yet another emergency motion. Nat’l Ass’n for the
Advancement of Colored People v. E. Ramapo Cent. Sch. Dist., No. 20-1668 (2d Cir. June 2, 2020),
ECF No. 19. Next, the District sought to avoid remedying its VRA violation—after refusing to
work on a remedial proposal with Plaintiffs, the District submitted an illustrative plan prepared by
Plaintiffs’ expert, ECF No. 583, that it previously dubbed as “hopelessly out of date and unusable
to form legally supportable voting districts.” ECF No. 572 at 19 n.8. And even after agreeing on
a remedy, under which the District agreed to undertake numerous actions in preparation for a
special election to be held on February 2, 2021, ECF No. 664, the District filed a procedurally
defective appeal to the Second Circuit in an attempt to renew its motion to stay. Nat’l Ass’n for
                                                  6
      Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 11 of 24




II.    THE COURT SHOULD REJECT THE RECOMMENDATION TO REDUCE THE
       HOURLY RATES OF LATHAM ASSOCIATES

       Plaintiffs respectfully submit that the R&R erred in recommending that this Court reduce

the (already discounted) hourly rates of Latham associates because the R&R overlooked

(i) evidence of the rate a paying client would be willing to pay, namely the $450 hourly rate the

District paid for Morgan Lewis associates, and (ii) that many of the Johnson factors, such as the

ability of the Latham associates and the results obtained, showed that an hourly rate of $450 is

reasonable in light of existing precedent in the Southern District of New York. R&R at 9-11; see

Mot. at 15-16 (citing Vista Outdoor, Inc. v. Reeves Family Tr., 2018 WL 3104631, at *6-7

(S.D.N.Y. May 24, 2018) (rates above $1,000 for partners in “New York City ‘big firm market’”

and above $500 for associates are reasonable)).

       The Second Circuit has explained that a “reasonable hourly rate” is “the rate a paying client

would be willing to pay.” Arbor Hill, 522 F.3d at 190. In setting a reasonable hourly rate, “a court

should consider all of the ‘case-specific variables that [the Second Circuit] and other courts have

identified as relevant to the reasonableness of attorneys’ fees’ . . . including the so-called Johnson

factors….” New York Youth, 2016 WL 3676690, at *2 (citation omitted).7 When “determining

what a reasonable, paying client would be willing to pay,” the Second Circuit instructs courts to:

               consider factors including, but not limited to, the complexity and
               difficulty of the case, the available expertise and capacity of the


the Advancement of Colored People v. E. Ramapo Cent. Sch. Dist., No. 20-1668 (2d Cir. Dec. 23,
2020), ECF No. 153-1.
7
  The Johnson factors are: (1) the time and labor required; (2) the novelty and difficulty of the
questions; (3) the level of skill required to perform the legal service properly; (4) the preclusion of
employment by the attorney due to acceptance of the case; (5) the attorney’s customary hourly
rate; (6) whether the fee is fixed or contingent; (7) the time limitations imposed by the client or the
circumstances; (8) the amount involved in the case and the results obtained; (9) the experience,
reputation, and ability of the attorneys; (10) the ‘undesirability’ of the case; (11) the nature and
length of the professional relationship with the client; and (12) awards in similar cases. Arbor Hill,
522 F.3d at 186 n.3 (quotation marks omitted).
                                                  7
     Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 12 of 24




               client’s other counsel (if any), the resources required to prosecute
               the case effectively (taking account of the resources being
               marshaled on the other side but not endorsing scorched earth
               tactics), the timing demands of the case, whether an attorney might
               have an interest (independent of that of his client) in achieving the
               ends of the litigation or might initiate the representation himself,
               whether an attorney might have initially acted pro bono (such that a
               client might be aware that the attorney expected low or non-existent
               remuneration), and other returns (such as reputation, etc.) that an
               attorney might expect from the representation.

Arbor Hill, 522 F.3d at 184. The hourly rate employed should be “based on market rates in line

with those [rates] prevailing in the community for similar services by lawyers of reasonably

comparable skill, experience, and reputation.” New York Youth, 2016 WL 3676690, at *2

(quotation marks and citation omitted).

       Plaintiffs respectfully submit that, in suggesting a reduction of Latham’s hourly rates, the

R&R overlooked many of the factors enumerated by the Second Circuit for determining a

reasonable hourly rate. Rather, the magistrate court based its reasoning almost exclusively on

Plaintiffs not attaching Latham attorneys’ publicly available bios to the pleading (even though the

magistrate court appears to have obtained those bios from Latham’s public website) and the fact

that the Latham attorneys did not have extensive experience litigating civil rights cases. See R&R

at 9-11. In so doing, the magistrate court cut Latham’s fees to the “lower end of the range of

prevailing rates for [] associates in this district,” id. at 11,8 even though those same associates

helped Plaintiffs achieve a landmark civil rights victory against a defendant that paid its attorneys




8
  The R&R recommended reducing: (1) Russell D. Mangas’s and Corey A. Calabrese’s hourly
rates from $450 to $300; (2) Rakim E. Johnson’s and Thomas C. Pearce’s hourly rates from $450
to $275; and (3) Andrej Novakovski’s, Abhinaya Swaminathan’s, Nicole C. Scully’s, Elizabeth C.
Sahner’s, and Meredith A. Cusick’s hourly rates from $450 to $125. It also recommended reducing
Andrew B. Clubok’s and Claudia T. Salomon’s hourly rates from $650 to $600. R&R at 7-12.
                                                 8
     Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 13 of 24




the same rates to engage in scorched-earth litigation tactics during the duration of the case. See

Mot. at 2-12.

       Plaintiffs respectfully submit that while the degree of experience in civil rights litigation

has some pertinence to the inquiry, fealty to Second Circuit precedent and guidance regarding the

totality of factors to be examined reveals that, as a whole, the requested hourly rates are warranted.

       First, the R&R ignores evidence of “the rate a paying client would be willing to pay.”

Arbor Hill, 522 F.3d at 190. The District—a paying client—paid its counsel at Morgan Lewis a

rate of $650 for partners and $450 for associates although it does not appear that any of the

District’s lawyers have relevant VRA experience. ECF No. 650-1 at 5. In the fee petition, Latham

lowered its customary rates to match those paid by the District, resulting in an over $6.7 million

reduction from what Latham’s clients would have paid typically for its representation. Salomon

Decl. ¶ 2. Thus, Plaintiffs’ requested hourly rate for Latham associates is “the rate a paying client

would be willing to pay” and is the rate that the District did, in fact, pay. See Arbor Hill, 522 F.3d

at 190. While the R&R acknowledged that Latham reduced the hourly rate of its partners, the

R&R overlooked that the hourly rates of Latham associates were also significantly reduced. See

R&R at 8. Indeed, the R&R failed to heed the Second Circuit’s guidance that district courts

consider “the resources required to prosecute the case effectively (taking account of the resources

being marshaled on the other side but not endorsing scorched earth tactics).” Arbor Hill, 522 F.3d

at 184 (emphasis added).

       Second, the R&R erroneously fixated on a single of the many applicable Johnson factors,

which is plainly incorrect. Specifically, the R&R only analyzed the civil rights experience of the

Latham associates. See R&R at 9-12; cf. Arbor Hill, 522 F.3d at 186 n.3 (listing “experience” as

one of the many factors). In so doing, the R&R overlooked the deliberate way in which Plaintiffs’



                                                  9
     Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 14 of 24




legal team was structured, namely to utilize NYCLU’s advice and guidance on VRA law and

Latham’s institutional resources and deep bench of litigation experience in conducting discovery

and trial against a litigation firm like Morgan Lewis. The R&R also ignored the critical role that

each Latham associate played at trial, including the fact that every Latham associate made more

substantive, stand-up contributions to the case during deposition discovery and trial than their

counterparts at Morgan Lewis who were charging the District the same rate. Arbor Hill, 522 F.3d

at 186 n.3 (listing “the level of skill required to perform the legal service properly,” “ability of the

attorneys,” and “results obtained” among the factors); see also Mot. at 16-19. Specifically:

           •   Ms. Calabrese. In addition to leading the team from the inception of the case,
               including delivering the opening and closing arguments (the latter being the very
               first in the country reported to have been delivered over Zoom), Ms. Calabrese took
               the deposition of Dr. John Alford and defended the deposition of Eustache
               Clerveaux. ECF No. 603-21 (“Time Records”) at 92-99, 123-140. At trial, Ms.
               Calabrese cross-examined Dr. Peter Morrison and Dr. Alford, and took the direct
               examination of Olivia Castor, Chevon Dos Reis, and Ashley Leveille. Tr. at 47,
               98, 581, 648, 1771, 2263, 2843.

               The testimony elicited from Dr. Alford and Dr. Morrison was key to this Court’s
               decision to discount the testimony of Dr. Alford and credit Dr. Barreto’s testimony.
               Decision ¶¶ 18, 23, 23 n.21, 26, 31-35. This Court also relied heavily upon the
               evidence Ms. Calabrese elicited during her direct examination in finding that
               several Senate Factors weighed in Plaintiffs’ favor. Id. ¶¶ 49, 73, 80, 83
               (responsiveness, safe minority candidates, slating, and tenuousness).

           •   Mr. Mangas. Mr. Mangas likewise led Plaintiffs’ team and took the depositions of
               Yair Ghitza, Harry Grossman, Rabbi Hersh Horowitz, Rabbi Yehuda Oshry, and
               Aron Wieder, and defended the deposition of Dr. Matthew Barreto. Time Records
               at 79-83, 85-123, 153-155, 207-212. At trial, Mr. Mangas took the direct
               examination of Dr. Barreto over four days and cross-examined Mr. Grossman,
               Rabbi Horowitz, and Rabbi Oshry. Tr. at 149, 335, 952, 1409, 1660, 2460.

               In its Decision, this Court relied heavily on testimony Mr. Mangas obtained from
               these witnesses. E.g., Decision ¶¶ 54-80 (discussing Mr. Grossman, Rabbi
               Horowitz, and Rabbi Oshry). For example, this Court relied extensively on Dr.
               Barreto’s testimony in finding that Plaintiffs satisfied the Gingles preconditions and
               several Senate Factors. Id. ¶¶ 13-38, 53-54, 62-63, 67. Due to Mr. Mangas’s cross-
               examination, this Court also found that Mr. Grossman was “one of the more
               incredible witnesses I have encountered.” Id. ¶¶ 48, 59 & n.50.

                                                  10
Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 15 of 24




    •   Mr. Johnson. Mr. Johnson took the deposition of Yehuda Weissmandl and
        defended the depositions of Dr. Loren Collingwood, Bill Cooper, José Vitelio
        Gregorio, and Emilia White. Time Records at 79-84, 96-100, 117-122, 140-142,
        207-211. Mr. Weissmandl’s deposition was used repeatedly at trial to impeach Mr.
        Weissmandl. Tr. at 1057:15, 1107:23, 1108:11; see also ECF No. 601-6 at 4-6. At
        trial, Mr. Johnson took the direct examination of Mr. Cooper, Mr. Trotman, and
        Oscar Cohen. Tr. at 495, 1276, 1900.

        This Court relied on Mr. Cooper’s testimony in finding that Plaintiffs satisfied the
        first Gingles precondition as well as one of the Senate Factors. Decision ¶¶ 13 n.10,
        65-66. Moreover, Mr. Trotman’s and Mr. Cohen’s testimony were crucial in
        establishing election futility, responsiveness, and slating. Id. ¶¶ 67 n.56, 73, 80, 82.

    •   Mr. Pearce. Mr. Pearce took the deposition of Joel Freilich and defended the
        depositions of Julio Clerveaux, Chevon Dos Reis, Allie Manigo, Hillary Moreau,
        and Steve White. Time Records at 33-37, 43-46, 104-106, 156-157, 209-211.
        Admissions from Mr. Freilich’s deposition were crucial during his cross
        examination. Tr. 712-713, 718, 722-723. At trial, Mr. Pearce cross-examined Mr.
        Weissmandl and performed the direct examination of Ms. Miller. Tr. at 819, 1051.

        Mr. Pearce’s cross-examination of Mr. Weissmandl was featured prominently in
        the Decision, including in this Court’s finding that Mr. Weissmandl’s purported
        inability to remember certain facts was “utterly unconvincing.” Decision ¶ 48; see
        also id. ¶ 57 (discussing slating). This Court also relied on Ms. Miller’s testimony
        in analyzing responsiveness and safe minority candidates. Id. ¶¶ 73, 80.

    •   Mr. Novakovski. Mr. Novakovski took the depositions of Bernard Charles and Dr.
        Randy Stevenson, assisted with the depositions of Dr. Alford, Dr. Barreto, and
        Sabrina Charles-Pierre, and defended the deposition of Peggy Hatton. Time
        Records at 79-89, 94-105, 107-113, 133-143, 283. Dr. Stevenson’s deposition was
        crucial to showing that the District’s experts could replicate Dr. Barreto’s analysis.
        Tr. at 2348-2349. At trial, Mr. Novakovski cross-examined Pierre Germain and
        Mr. Charles, during which he relied on admissions from Mr. Charles’s deposition,
        took the direct examinations of Jean Fields and Eric Goodwin, Tr. at 780, 860,
        1235, 1798, and assisted with the direct examination of Dr. Barreto and cross-
        examination of Ms. Charles-Pierre, Time Records at 254-66, 273-274, 285-288.

        Admissions from Mr. Charles and Mr. Germain were key to this Court’s findings
        on slating and safe minority candidates. Decision ¶¶ 48-49, 57-60, 73-74; see also
        id. ¶¶ 5, 49, 57 n.48, 58, 63, 73, 81-83 (relying on Mr. Goodwin and Ms. Fields).
        This Court also relied upon their cross-examination to describe credibility problems
        with Board Member affidavits and contradictions in their live testimony. Id. ¶ 48
        (reasoning that Board members’ testimony, “especially Charles’s and Germain’s
        . . . was so rife with dissembling that it offered scant, if any, value.”); see also id.
        ¶¶ 44, 49, 59, 60, 73, 75, 76 (discussing Ms. Charles-Pierre’s testimony).

                                          11
Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 16 of 24




    •   Ms. Scully. Ms. Scully drafted the proposed Joint Pretrial Order, coordinated the
        preparation of Plaintiffs’ exhibit list, helped with the preparation for the depositions
        of Mr. Grossman and Dr. Alford, and assisted in the drafting and research in support
        of numerous discovery motions and the oppositions to the District’s summary
        judgment and Daubert motions. Time Records at 97-132, 137-141, 170-190, 207-
        212, 225-265. At trial, Ms. Scully cross-examined Yonah Rothman, Tr. at 1379,
        and managed Plaintiffs’ exhibit list. Tr. at 146-149, 334-335.

        This Court devoted almost an entire page of the Decision discussing the credibility
        problems with Mr. Rothman’s testimony. Decision ¶ 48. Indeed, in its slating
        analysis, this Court relied upon Mr. Rothman’s testimony that he did not do
        “anything” to get elected. Id. ¶¶ 49, 57; see also id. ¶ 60.

    •   Ms. Sahner. Ms. Sahner assisted with key research and drafting tasks for various
        discovery motions, oppositions to the District’s Daubert, in limine, and summary
        judgment motions, as well as Plaintiffs’ Proposed Findings of Fact. Time Records
        at 97-130, 170-190, 229-250. At trial, Ms. Sahner cross-examined Mr. Freilich and
        helped prepare cross-examinations of Mr. Rothman and Mr. Wieder. Tr. at 701.

        This Court relied heavily upon Mr. Freilich’s testimony that he did not campaign
        when he ran for the Board. Decision ¶ 49. This Court also pointed to Mr. Freilich’s
        testimony evidencing a slating process and showing that Mr. Freilich did not have
        any policy platform. Id. ¶¶ 49, 57, 60; see also id. ¶ 80 (discussing responsiveness).

    •   Ms. Swaminathan. Ms. Swaminathan helped with the deposition preparation for
        the District’s 30(b)(6) witness, Dr. Barreto, Julio Clerveaux, Mr. Weissmandl, and
        Ms. Hatton. Time Records at 85-90, 93-106, 109-112, 207-212. Ms. Swaminathan
        also contributed extensive research and drafting support for various discovery
        motions and the oppositions to the District’s Daubert and summary judgment
        motions. Id. at 97-130, 170-190, 229-250. Ms. Swaminathan also researched and
        drafted various motions in connection with the deficient document production by
        the District’s Board members. E.g., Time Records at 153-163, 265-276. At trial,
        Ms. Swaminathan cross-examined Mr. White, took the direct examination of Julio
        Clerveaux, and assisted with the cross-examinations of Dr. Morrison and Ms.
        Charles-Pierre. Tr. at 690, 2079; Time Records at 253-260, 284. The testimony
        from Dr. Morrison was crucial to the examination of Dr. Barreto at trial. See, e.g.,
        Tr. at 202-208.

    •   Ms. Cusick. Ms. Cusick assisted with the deposition of Mr. Freilich, research and
        drafting for in limine motions, Plaintiffs’ privilege log, opposition to the District’s
        Daubert and summary judgment motions, and Plaintiffs’ Proposed Findings of
        Fact. Time Records at 122-130, 170-180, 210-211, 230-263. At trial, Ms. Cusick
        cross-examined Mr. Wieder, Tr. at 1154, and assisted with the cross-examination
        of Rabbi Oshry, Time Records at 250-272. Ms. Cusick drafted and argued
        Plaintiffs’ motion for alternate service of Rabbi Oshry. Tr. at 333-334, 1711-1715.


                                          12
       Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 17 of 24




               This court relied heavily upon the admissions Ms. Cusick elicited during Mr.
               Wieder’s cross examination, including Mr. Wieder’s admission that the District’s
               public school budget cuts primarily impact minority students. Decision ¶ 46. The
               Court also relied upon Mr. Wieder’s testimony in noting contradictions between his
               written testimony and his live testimony. See id. ¶¶ 48, 57.

        Like the District Court, the Second Circuit also relied extensively upon the work and results

of Latham associates in affirming the Decision. See generally Clerveaux, 2021 WL 42110. In

light of these results, this Court should reject the recommendation to reduce the already reduced

rates for Latham associates who made critical contributions to Plaintiffs’ success at trial. New

York Youth, 2016 WL 3676690, at *2 (“[T]he most critical factor in a district court’s determination

of what constitutes reasonable attorneys’ fees . . . is the degree of success obtained….”) (quotation

marks and citation omitted).

III.    THE COURT SHOULD REJECT THE RECOMMENDATION TO REDUCE
        LATHAM’S HOURS

        Plaintiffs respectfully submit that the R&R erred in recommending that this Court reduce

the already reduced hours sought for Latham attorneys by an additional 25%. See R&R at 16-17,

20. Specifically, the R&R recommended a reduction of Latham’s hours because Latham’s team

was “excessively staffed,” which “created inefficiencies and a duplication of efforts.” Id.9 While

Plaintiffs do not agree that there was, in fact, excessive staffing, Latham’s voluntary reduction of

its hours by over 9,000 hours (over $6.8 million) was more than adequate to address any such

concerns. Salomon Decl. ¶¶ 21-22. Latham only sought fees for attorneys who played a

meaningful role at trial and excluded (i) associates who did not make an appearance in court and




9
  Plaintiffs are surprised that the R&R reasoned that “it is unlikely that a paying client would have
been amenable to the staffing practices employed by Latham.” Id. at 16. Again, Plaintiffs won
the case. While this statement could have held some truth prior to Latham’s voluntary reduction,
Latham’s reduction brought its total fees within the range that the District—“a paying client”—
paid for this matter.
                                                 13
     Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 18 of 24




(ii) all partners except for the two lead trial partners. Id. ¶¶ 13, 21. These voluntary reductions

should have more than mitigated any purported concerns about Plaintiffs employing too many

attorneys, particularly in light of the District’s exceedingly litigious tactics that Plaintiffs had to

counter.

       In support of its reduction in Latham’s hours, the R&R cited two examples of depositions

and two examples of motion practice that it found supported the position that Latham had

overstaffed the case or engaged in unreasonable litigation tactics. R&R at 16-19. None of those

examples, however, supports those propositions.

       First, the R&R recommended that this Court reduce Latham’s hours because of purported

excessive staffing for the depositions of the District’s expert (Dr. Alford) and 30(b)(6) witness

(Cathy Russell). R&R at 17. Dr. Alford and the District’s 30(b)(6) witness, however, were two

of the most important witnesses for the District—their testimony was relevant to many of the

Senate Factors and, even more importantly, the necessary Gingles preconditions. Indeed, this

Court relied on their trial testimony and received a significant portion of the District’s 30(b)(6)

witness’s designated deposition as evidence. See Decision ¶¶ 18, 21, 28, 31, 33-35, 38; ECF No.

630 at 18. The R&R criticized Plaintiffs for having one NYCLU attorney and 2-3 Latham

attorneys at these critical depositions, even though the District sent multiple attorneys to defend

those same depositions, including two partners at the District’s 30(b)(6) deposition, and regularly

had two partners defending many other depositions (at $1300/hour combined), far outspending the

fees that the R&R recommends for Plaintiffs under similar circumstances.10



10
   Compare Time Records at 83 (Mr. Mangas and Mr. Novakovski attending Mr. Wieder’s
deposition), with ECF No. 650-1 at 343 (Mr. Butler and Mr. Cravens defending Mr. Wieder’s
deposition); compare ECF No. 599-2 at 8 (Perry Grossman attending Ms. Wortham’s deposition)
with ECF No. 650-1 at 344 (Mr. Butler and Mr. Cravens defending Ms. Wortham’s deposition);
compare Time Records at 94 (Ms. Calabrese and Ms. Swaminathan attending the District’s
                                                  14
     Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 19 of 24




       Second, the R&R recommended that this Court find Plaintiffs’ motion to compel the

production of documents from Montesa et al. v. Schwartz et al. No. 12. Civ. 6057 (S.D.N.Y.)

unreasonable. R&R at 18-19. But Plaintiffs won that motion, and were forced to bring it in the

first instance because the District unreasonably withheld and refused to produce this clearly

responsive discovery.11 Jan. 23, 2019 Hr’g Tr. at 47:17-23. Indeed, it was Magistrate Judge

McCarthy who granted Plaintiffs’ motion to compel over the District’s objection. Id.; ECF No.

290 at 3. Similarly, the R&R’s suggestion that Plaintiffs should have paid the District to produce

that discovery, R&R at 19 & n.7, is contrary to Magistrate Judge McCarthy’s position on that issue

during the case, in which she held that “[c]ost shifting is not justified.” Jan. 23, 2019 Hr’g Tr. at

47:17-23 (noting further that the “District has not shown that it will face undue burden shouldering

the cost of its own document production”).




30(b)(6) deposition) & ECF No. 599-2 at 9 (Perry Grossman attending the District’s 30(b)(6)
deposition), with ECF No. 650-1 at 349 (Mr. Butler and Mr. Cravens defending the District’s
30(b)(6) deposition); compare Time Records at 211 (Mr. Johnson and Ms. Swaminathan attending
Mr. Weissmandl’s deposition), with ECF No. 650-1 at 249 (Mr. Butler and Mr. Cravens defending
Mr. Weissmandl’s deposition); compare Time Records at 211 (Ms. Cusick, Mr. Pearce and Mr.
Clubok attending Mr. Freilich’s deposition), with ECF No. 650-1 at 249 (Mr. Butler and Mr.
Cravens defending Mr. Freilich’s deposition); compare Time Records at 212 (Ms. Scully and Mr.
Mangas attending Mr. Grossman’s deposition), with ECF No. 650-1 at 249 (Mr. Butler and Mr.
Cravens defending Mr. Grossman’s deposition).
11
   Early in this litigation, on March 9, 2018, this Court held that the types of documents that would
have been produced in Montesa were relevant to showing responsiveness on the part of the District.
ECF No. 141 at 11, 18. The very same day, Plaintiffs served the District with a request for the
Montesa documents. See ECF No. 153 at 3; ECF No. 153-5. On September 20, 2018, Magistrate
Judge McCarthy rejected the District’s argument that the documents were not relevant and
instructed the parties to meet and confer. See Ex. A, Sept. 20, 2018 Hr’g Tr. at 21:11-24:25.
Citations to “Ex.” refer to exhibits attached to the Declaration of Corey A. Calabrese, submitted
herewith. Plaintiffs narrowed their requests and search terms in multiple meet and confers and
letters with the District, yet the District repeatedly rebuffed Plaintiffs’ narrowed requests. ECF
No. 290 at 3-4; ECF Nos. 290-2, 290-3; ECF No. 414-3 (“Jan. 23, 2019 Hr’g Tr.”) at 46:16-22.
Then, on December 19, 2018, the District responded that it would comply only if Plaintiffs agreed
to pay for data recovery and hosting. ECF No. 290-4; Jan. 23, 2019 Hr’g Tr. at 46:23-47:1.
                                                 15
     Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 20 of 24




       Furthermore, the R&R found that Plaintiffs were unreasonable in not accepting the

District’s demand that Plaintiffs and their attorneys sign the protective order entered in the

Montesa case (despite the fact that there was an existing protective order in this case). R&R at 19

& n.7. But that finding overlooks the logistical impossibility that signing the Montesa protective

order would have imposed on Plaintiffs. The terms of the Montesa protective order would have

prohibited Plaintiffs from using those documents in this case (and arguably would have put

Plaintiffs in violation of the order even by reviewing the documents and allowing them to shape

Plaintiffs’ litigation strategy). ECF Nos. 337, 337-1. Plaintiffs also attempted to avoid the time

and expense of additional litigation by informing the District that, if it reasonably believed

producing the Montesa documents pursuant to the protective order in the case would somehow

violate the Montesa protective order, that Plaintiffs were willing to agree to an unopposed motion

in which the District sought an order from this Court providing any relief necessary from the

Montesa protective order. That should have ended the issue. Instead, the District unnecessarily

filed a contested motion, riddled with mistruths and inaccuracies about Plaintiffs’ position, which

forced Plaintiffs to respond. ECF No. 337.

       Finally, the R&R criticized Plaintiffs for not using the Montesa documents at trial. R&R

at 19. As an initial matter, the R&R overlooked that Plaintiffs’ ability to develop and use the

Montesa documents at trial was severely undercut by the fact that the District failed to produce

them, even after being ordered to do so, until after Plaintiffs had already taken the depositions of

most of the District’s witnesses. See Ex. B, March 20, 2019 Email. Regardless, it would have

been impossible for Plaintiffs to prejudge the Montesa documents or gauge their value for trial

until they received and reviewed them. Under the rule suggested by the R&R, civil rights plaintiffs

would be discouraged from engaging in meritorious discovery under the threat of being penalized



                                                16
     Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 21 of 24




if that discovery did not pan out for trial. That rule would fly in the face of our legal framework

which encourages liberal discovery to allow parties to evaluate the evidence they will use at trial.

See Ratliff v. Davis Polk & Wardwell, 354 F.3d 165, 170 (2d Cir. 2003) (“Discovery rules ‘are to

be accorded a broad and liberal treatment [ ] to effectuate their purpose that civil trials in the federal

courts no longer need be carried on in the dark.’”) (citing Schlagenhauf v. Holder, 379 U.S. 104,

115 (1964)) (alterations in original).

        Third, the R&R recommended that this Court reduce Latham’s hours because it found that

Plaintiffs’ attempt to subpoena David J. Butler, the District’s counsel, and their subsequent

attempts to compel that discovery were “wholly unjustified.”                  R&R at 18-19.          This

recommendation discounts the importance of that discovery and the critical role that its subject

matter played at trial. Specifically, Plaintiffs sought discovery regarding Mr. Butler’s directive to

Board President Grossman, during the pendency of this litigation, that the white slating

organization and/or the District should racially engineer the results of an upcoming Board election

in order to obfuscate and avoid liability under the VRA. ECF No. 508-6 at 11. Indeed, both this

Court and the Second Circuit recognized the importance of Mr. Butler’s instruction. See Decision

¶¶ 59 & n.51, 76; Clerveaux, 2021 WL 42110, at *4, *20. Importantly, the Second Circuit’s recent

affirmance of this Court’s judgment sharply chastised Mr. Butler’s actions, which it cited in

support of affirming this Court’s Decision:

                The fact that the District’s counsel purportedly gave this “advice” to
                the District is deeply troubling. Considering Section 2 case law
                directs courts to look past such disingenuous ploys, it is bad legal
                advice. More disturbing, however, is that the advice appears to be
                directed at aiding the District in flouting the well-established and
                clear intent of the Voting Rights Act. Such deceptive posturing
                has no place in the legal profession.

Id. at *20 n.15 (emphasis added).



                                                   17
      Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 22 of 24




       Moreover, the R&R overlooked the fact that, at the time Plaintiffs subpoenaed Mr. Butler,

Board President Grossman—the only other participant in the conversation—was refusing, despite

multiple court orders to the contrary, to sit for a deposition, and discovery from Mr. Butler would

have been the only way to obtain that critical evidence. See ECF Nos. 124, 170, 224, 225, 430;

Nat’l Ass’n for the Advancement of Colored People v. E. Ramapo Cent. Sch. Dist., 776 F. App’x

44, 45 (2d Cir. 2019). Indeed, the District and Mr. Butler were actively supporting Mr. Grossman

in that fight, which they took all the way to the Second Circuit (which found their inappropriate

interlocutory appeal failed to “rais[e] a colorable claim”). E. Ramapo, 776 F. App’x at 45; ECF

No. 430. That obstruction forced Plaintiffs to preserve the right to seek discovery from Mr. Butler.

To that end, when Plaintiffs objected to Magistrate Judge McCarthy’s denial of their motion to

compel, they did not seek exclusively to enforce the subpoena, but rather sought in the alternative

for this Court to enter and continue the motion pending the Second Circuit’s decision on Mr.

Grossman’s appeal. ECF Nos. 245, 246. Plaintiffs’ actions to preserve their ability to obtain

necessary discovery in light of the District’s obstruction were neither excessive nor unreasonable;

rather, it was both reasonable and responsible for Plaintiffs to do so. If the Second Circuit had not

dismissed Mr. Grossman’s appeal, or if it had not resolved that appeal before trial, Plaintiffs would

have been at risk of not being able to admit this critical evidence.

IV.    RESERVATION OF RIGHTS

       Although Plaintiffs’ counsel have reduced their rates and fees, Plaintiffs expressly reserve

the right to seek recovery (including sanctions) for any portion of those foregone fees directly from

Morgan Lewis based on their vexatious and dilatory tactics throughout this litigation, including

but not limited to the instances described herein and in the Motion. See 28 U.S.C. § 1927.

Plaintiffs also expressly reserve their rights to seek from the District and/or Morgan Lewis the

attorneys’ fees, expert fees, and other costs already incurred and that may be incurred in connection
                                                 18
     Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 23 of 24




with the continued litigation of the remedy phase and Second Circuit appeal, and any additional

appeals.

                                        CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully object to Magistrate Judge McCarthy’s

Report and Recommendation and submit that this Court should respectfully reject any

recommendations to further reduce Latham’s rates and hours to the extent such recommendations

lower Latham’s fees below $5,656,312.

       Dated: January 12, 2021
       New York, New York                      Respectfully submitted,
                                               LATHAM & WATKINS LLP

                                               /s/ Corey A. Calabrese
                                               Corey A. Calabrese
                                               Andrej Novakovski
                                               Corey.Calabrese@lw.com
                                               Andrej.Novakovski@lw.com
                                               885 Third Avenue
                                               New York, NY 10022
                                               Phone: (212) 906-1200

                                               Marc Zubick
                                               Russell Mangas (admitted pro hac vice)
                                               Marc.Zubick@lw.com
                                               Russell.Mangas@lw.com
                                               330 N. Wabash Avenue
                                               Chicago, IL 60601
                                               Phone: (312) 876-7600

                                               Andrew Clubok
                                               Andrew.Clubok@lw.com
                                               555 Eleventh Street, NW
                                               Suite 1000
                                               Washington, D.C. 20004
                                               Phone: (202) 637-2200

                                               NEW YORK CIVIL LIBERTIES UNION
                                               FOUNDATION

                                               Arthur Eisenberg

                                              19
Case 7:17-cv-08943-CS-JCM Document 674 Filed 01/12/21 Page 24 of 24




                                 Perry Grossman
                                 aeisenberg@nyclu.org
                                 pgrossman@nyclu.org
                                 125 Broad Street
                                 New York, NY 10004
                                 Phone: (212) 607-3329

                                 Attorneys for Plaintiffs




                                20
